PASHMAN, J.,
dissenting.
It is certainly true, as the majority acknowledges, that one purpose of the Anti-Eviction Act is “to curb abuses and inequities in landlord-tenant relations.” Ante at 625. However, the act clearly, is meant to do far more than protect residential tenants from harassment by landlords. More broadly, it is meant to afford those tenants some measure of security in the occupancy of their homes provided that no good cause exists for eviction. Furthermore, the act is a direct response to the Legislature’s concern for the “critical shortage of rental housing space in New Jersey,” Statement accompanying L. 1974, c. 49, a concern which, at least until today, this Court shared. E. g., Inganamort v. Borough of Fort Lee, 62 N.J. 521, 527 (1973); Marini v. Ireland, 56 N.J. 130, 146 (1970); see generally Southern Burlington County N. A. A. C. P. v. Township of Mt. Laurel, 67 N.J. 151 (1975). Because the majority gives a narrow reading to the act which not only ignores its broader purposes but actually undermines them, I dissent.
I agree with the majority that resolution of this case turns upon a determination of the legislative intent behind the act. Ante at 623. For reasons unclear to me, the majority adopts an unduly circumscribed view of this intent.
The act was passed in 1974 because of the Legislature’s recognition that “residential tenants frequently have been unfairly and arbitrarily ousted from housing quarters in which they have been comfortable and where they have not caused any problems.” Statement accompanying L. 1974, c. 49. It is obviously of no matter to an evicted tenant if he loses his home, through no fault of his own, because of arbitrary conduct on the part of his original landlord or because a mortgagee has foreclosed on a mortgage loan extended to that landlord.
*635The strongest argument that the majority is able to muster in support of its holding is that the frequent use of the term “landlord” in the act somehow means that foreclosing mortgagees were not meant to be covered. See ante at 623-625. This argument is unpersuasive, depending as it does on the unstated premise that “landlord” and “foreclosing mortgagee” are, for purposes of the act, mutually exclusive terms. However, the term “landlord” is nowhere defined in the act (nor, for that matter, by the majority). Why, then, should it be assumed that it refers only to the party originally entering into a lease with the tenant?
In its description of good cause, the act contains many references to the “landlord or owner” of a residential building or, in several instances, simply to the “owner.” N.J.S.A. 2A:18-61. 1(g). (h), (i), (k), (1) and (m). These references are persuasive evidence that the Legislature intended to afford vitally needed protection to tenants even if the person seeking to evict was not the person who originally entered into the lease with the tenant.1 For example, if the landlord were to sell the building to another person, that purchaser would stand in the position of landlord to tenants. Thus, the statutory language indicates that the Legislature intended the act to cover all persons who had a common law right to evict a tenant.
*636Although a foreclosing mortgagee is technically neither a landlord nor an owner, this Court should determine the scope of the act by reference to its remedial purposes, not to definitions devised for use in property law. A construction of “landlord” that encompasses foreclosing mortgagees is completely harmonious with the overall language of the anti-eviction statute, which reflects the broad purpose of safeguarding non-offending tenants from eviction. The concern of the statute is not the status of the party seeking the eviction, but the power of the court to order an eviction:
No lessee or tenant or the assigns, under-tenants or legal representatives of such lessee or tenant may be removed by the county district court or the Superior Court from any house, building, mobile home or land in a mobile home park or tenement leased for residential purposes, other than owner-occupied premises with not more than two rental units or a hotel, motel or other guest house or part thereof rented to a transient guest or seasonal tenant, except upon establishment of one of the following grounds as good cause. ... [N.J.S.A. 2A:18-61.1 (emphasis added)]
Because foreclosure is not among the statutorily enumerated causes for eviction, a court has no authority to remove the residential tenants because the mortgagee has foreclosed.
In sum, the statute is remedial social legislation and, as such, should be broadly construed. Even if there are ambiguities in the statutory language, such ambiguities surely should be resolved in favor of the vulnerable class which the statute was intended to protect.
It would not be unfair in any way to hold that the act applies to foreclosing mortgagees. A mortgagee that takes a mortgage on a residential building does so fully aware that there may be tenants living there in the event of foreclosure at some future time and that its rights of foreclosure may be restricted by conflicting legal rights of the tenants. Such common law rights, like those of other landlords which are also abridged by the act, must give way before the unquestioned power of the State to regulate the use and control of residential dwellings to insure that such use conforms to the public interest. See, e. g., Dome Realty, Inc. v. City of Paterson, 83 N.J. 212 (1980); Inganamort v. Borough of Fort Lee, supra.
*637Also troubling is the apparent belief of the majority that the common law rights of a mortgagee are sacrosanct and not subject to modification. The act affects the rights of an owner, whose interests in the property are clearly greater than those of a mortgagee. I fully agree with the conclusion of the Appellate Division that it would “be anomalous and would seriously thwart the legislative purpose” to give a foreclosing mortgagee “a greater right than that of the landlord to evict nonoffending tenants upon the landlord’s financial failure.” 171 N.J.Super. at 423.
Because a lease between landlord and tenant which is entered into after the mortgage is subordinate to that mortgage, foreclosure terminates that lease and a periodic tenancy arises between the foreclosing mortgagee (or any other person acquiring title subsequent tp foreclosure) and the tenant. However, the tenant remains fully protected by the act and may be evicted only as permitted by the terms of the act.
The Anti-Eviction Act was broad and salutary social legislation intended to reduce the fear and insecurity of tenants that they might, for no fault of their own, suddenly face the loss of their homes. A non-offending tenant should not, in these times of acute shortage of low- and moderate-income, housing, face such a loss merely because a mortgagee has foreclosed and demanded immediate possession. Nor do I believe that the Legislature intended such a result.
I would affirm the judgment of the Appellate Division that the Anti-Eviction Act applies to a foreclosing mortgagee.
Justice HANDLER joins in this dissent.
For reversal and remandment — Chief Justice WILENTZ and Justices SULLIVAN, CLIFFORD, SCHREIBER and POLLOCK —5.
For affirmance — Justices PASHMAN and HANDLER — 2.

The effort of the majority to avoid the significance of the term “owner” in the statute by ascribing a novel meaning to it, ante at 629-630, suggests that the majority is willing to go to great lengths to give an unnaturally narrow reading to the act. This definition of “owner” has no basis in either logic or law.
The majority’s authority for the definition is derived from a public hearing held in Newark on March 5, 1974 before six members of the Assembly committee sponsoring the bill. The specific statement relied upon by the majority was not even made in reference to the act but was in fact a comment made by a member of the public in regard to Assembly Bill 947, a bill to require landlord identity and disclosure, subsequently enacted as N.J.S.A. 46:8-27 et seq. Public hearing before Assembly Commerce, Industry and Professions Committee on Assembly Bills 58, 232, 284, 940, 943, 946, 947, 951, 953, 954, 1048 and 1060, March 5, 1974 at 81A.